Citation Nr: 1751236	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to October 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied an increase in a 30 percent rating for service-connected rheumatic heart disease with aortic valve replacement, and denied entitlement to a TDIU.

A personal hearing was held in May 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In August 2015, the Board remanded this matter for further development, to include a VA examination.

Following the requested development, the Board, in a May 2016 decision, denied an evaluation in excess of 30 percent for rheumatic heart disease with aortic valve replacement, and denied entitlement to a TDIU.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a July 2017 Joint Motion for Partial Remand (JMPR) the parties agreed that the Veteran was abandoning his claim for an evaluation in excess of 30 percent for rheumatic heart disease with aortic valve replacement.  The parties further requested that the denial of the TDIU issue be vacated and that the issue be remanded to the Board for actions consistent with the JMPR.  Later that month, the Court ordered that the JMPR be granted and that the matter be remanded for actions consistent with the JMPR.  

For the reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the July 2017 JMPR, the parties noted that the Board erred when it failed to provide adequate reasons or bases with regard to potentially favorable evidence of record.  The parties observed that in the decision on appeal, the Board found it highly probative that the October 2015 VA examiner noted that the Social Security Administration (SSA) granted the Veteran's disability benefits during a period of symptomatic aortic regurgitation and the award was dated prior to Veteran's aortic valve replacement.  However, in August 1983, the SSA determined that Veteran's disabilities ceased as of January 1983 and his claim was reviewed again at that time.  It was noted that in the August 1983 decision, SSA determined the following:  The medical evidence failed to show that there has been significant improvement in the claimant's medical condition since he was initially found disabled beginning January 16, 1980.  He has continued to have severe limitation caused by his heart disease, despite attempted corrective heart surgery in August 1981, which was unsuccessful.  He continued to suffer from severe angina.  His activities were further limited by a severe depressive neurosis, with anxiety.

The parties indicated that the Board should have discussed this evidence since they found it highly probative that the Veteran's SSA award was prior to his aortic valve replacement, and the August 1983 SSA record appeared to show that the Veteran's heart condition precluded him from working, even after the 1981 surgery.  The parties further noted that the Veteran was service-connected for major depressive disorder and the Board should have discussed SSA's statement that his activities were further limited by his psychiatric condition.  The parties observed that the Board failed to discuss the evidence noted above with regard to the Veteran's claim for TDIU benefits and remand was warranted for the Board to provide adequate reasons or bases.

In his October 2017 written argument, the Veteran's representative stated that it was the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b).

The representative further noted that the Veteran argued that his disabilities had been and continued to be so debilitating that he had not been able to obtain or maintain gainful, permanent employment, not adequately assessed by VA examination to his prejudice, albeit warranting TDIU.

Based upon the above, and in conjunction with the Veteran's request, a remand is therefore warranted for referral to the Director, Compensation Service, to consider entitlement to a TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.  The examiner should take a detailed history of the Veteran's work history and should also address the SSA findings that:  the medical evidence failed to show that there had been significant improvement in the claimant's medical condition since he was initially found disabled beginning January 16, 1980; and that he continued to have severe limitation caused by his heart disease, despite attempted corrective heart surgery in August 1981, which was unsuccessful; and that he continued to suffer from severe angina; and that his activities were further limited by a severe depressive neurosis, with anxiety.  

2.  Thereafter, refer the Veteran's claim to the Director of Compensation and Pension Service for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).  A response must be obtained. 

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268   (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

